Exhibit 16.2 May 28, 2014 Securities and Exchange Commission treet NE Washington, DC 20549 Re: QSGI, Inc. Commission File No. 001-32620 We have been furnished with a copy of the response to Item 4.01 of the Form 8-K for the event that occurred on May 27, 2014, to be filed by our former client, QSGI IncWe agree with the statements made in response to that Item insofar as they relate to our firm. We have no basis to agree or disagree with any other statement made in Item 4.01 of such report. Sincerely, /s/ Morison Cogen Morison Cogen LLP Bala Cynwyd, Pennsylvania
